Citation Nr: 1202492	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  05-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.  

2. Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico, which denied the above claims.  A rating decision in November 2004 denied service connection for a right ankle and right knee disorders.  A notice of disagreement was received in November 2005 with regard to the denial of service connection for the right ankle disorder, a Statement of the Case was issued in June 2006, and a substantive appeal was timely received in June 2006.  
As for the denial of the claim for service connection for a right knee disorder, a notice of disagreement was received in January 2005, a Statement of the Case was issued in August 2005, and a substantive appeal was timely received in September 2005.

This matter was previously before the Board in February 2009 at which time it was remanded for additional development, to include for a VA examination and opinion with regard to the right ankle disorder.  As the VA opinion is inadequate, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In November 2005, the Veteran filed a claim to reopen service connection for sinusitis.  The issue has been raised by the record, but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 16, 2005, prior to the promulgation of a decision in the appeal, a written request was received from the Veteran to withdraw his appeal with regard to the issue of service connection for a right knee disorder.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with regard to the issue of service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal with regard to the issue of service connection for a right knee disorder.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of service connection for a right knee disorder is dismissed.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for a right ankle disorder must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran contends that he has had right ankle problems since service.  Service treatment records in July 1975 show the Veteran dropped an ammo box on his right foot and fractured his third toe.  In September 1975, the records show the Veteran twisted his right ankle.  Physical examination revealed swelling and tenderness along the lateral malleolus.  X-rays were within normal limits.  The diagnosis was sprain.  In January 1976, the Veteran was again treated for a sprained right ankle.  Physical examination revealed swelling and tenderness along the lateral malleolus.  X-ray showed moderate soft tissue swelling and no evidence of fracture.  Shortly after service, a private medical record in September 1977 shows the Veteran complained of right ankle pain since service.  A private evaluation in May 1992 shows the Veteran could not walk well because of his right ankle.  

On VA examination in February 2010, the examiner noted that the Veteran reported having right ankle pain due to twisting his right ankle in 1975 during service.  The examiner noted there was tenderness and pain with repetitive motion.  The examiner concluded that there was no right ankle pathology shown on examination and indicated that a review of the claims folder does not show the Veteran injured his right ankle during service or has been treated for his right ankle condition.  Given that service treatment records show the Veteran injured his right ankle and post-service medical records document complaints of right ankle pain, the February 2010 examination is not based on an accurate factual premise and is inadequate.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances and in light of the duty to assist, a VA examination is warranted to determine the nature and etiology of any current right ankle disability.  

Lastly, on VA examination in September 2000, it was noted that since 1988 the Veteran was receiving benefits from the Social Security Administration.  An attempt needs to be made to obtain underlying medical records associated with Social Security Administration determinations as they may be pertinent to the claim of service connection for a right ankle disability.  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the Social Security Administration should be included in the Veteran's claims file.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination, with an examiner that has not already examined the Veteran, to determine the nature and etiology of any current right ankle disorder.  The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests deemed necessary by the examiner must be undertaken.

Following examination of the Veteran, the examiner is directed to opine as to whether it is at least as likely as not that any current right ankle disorder found on examination is related to service, to include injury in July 1975 whereby the Veteran dropped an ammo box on his right foot and fractured his third toe, as well as right ankle sprains documented in September 1975 and in January 1976.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of  symptomatology.

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's right ankle disorder. 

A complete rationale for all opinions, with citation to relevant medical findings, must be provided. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.
4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


